Exhibit 10.1

CONFIDENTIAL

RADIAN GROUP INC.

INDEMNIFICATION AGREEMENT

This Indemnification Agreement, dated as of                      (this
“Agreement”), is made by and between Radian Group Inc. (the “Company”) and
                     (“Indemnitee”).

RECITALS

A.    It is essential to the Company to retain and attract the most capable
persons available as directors, officers, employees and agents.

B.    The Indemnitee is a director, officer, employee or agent of the Company or
serves at the request of the Company as a director, officer, employee or agent
of another entity or enterprise.

C.    Both the Company and Indemnitee recognize the increased risk of litigation
and other claims being asserted against directors, officers, employees and
agents, in particular, in respect of the numerous jurisdictions in which the
Company and its affiliates operate.

D.    The Company’s Board of Directors (the “Board”) has determined that the
increased difficulty in attracting and retaining such persons is detrimental to
the best interests of the Company’s stockholders and that the Company should act
to assure such persons that there will be increased certainty of protection from
such risk in the future.

E.    Indemnitee’s willingness to serve as a director, officer, employee or
agent of the Company, or to serve at the request of the Company as a director,
officer, employee or agent of another entity or enterprise, is predicated, in
substantial part, upon the Company’s willingness to indemnify him/her in
accordance with the principles reflected above, to the fullest extent permitted
by the laws of the state of Delaware, and upon the other undertakings set forth
in this Agreement.

F.    Therefore, in recognition of the need to provide Indemnitee with
substantial protection against personal liability, in order to procure
Indemnitee’s continued service as a director, officer, employee or agent of the
Company, or on its behalf, and to enhance Indemnitee’s ability to serve the
Company in an effective manner, and in order to provide such protection pursuant
to express contract rights (intended to be enforceable irrespective of, among
other things, any amendment to the Company’s certificate of incorporation or
by-laws (collectively, the “Constituent Documents”), any change in the
composition of the Board or any change-in-control or business combination
transaction relating to the Company), the Company wishes to provide in this
Agreement for the indemnification of and the advancement of Expenses (as defined
in Section 1(d)) to Indemnitee as set forth in this Agreement and for the
continued coverage of Indemnitee under the Company’s applicable insurance
policies.

G.    This Agreement is a supplement to and in furtherance of the Constituent
Documents and any resolutions adopted pursuant thereto, and shall not be deemed
to be a substitute therefore, nor diminish or abrogate any rights of Indemnitee
thereunder.

H.    In light of the considerations referred to in the preceding recitals, it
is the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.

AGREEMENT:

NOW, THEREFORE, in consideration of Indemnitee continuing to serve the Company
directly, or on its behalf at its request, and intending to be legally bound
hereby, the parties hereto agree as follows:

1.    Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a)    “Change in Control” means the earliest to occur after the date of this
Agreement of any of the following events: (i) any Person (except for an employee
or his or her family, the Company, or any employee benefit plan of the Company
or of any Affiliate, or any Person or entity organized, appointed, or
established by the Company for or pursuant to the terms of any such employee
benefit plan), together with all Affiliates and Associates of such Person, shall
become the Beneficial

 

1



--------------------------------------------------------------------------------

Owner in the aggregate of 40% or more of the shares of the Company then
outstanding and entitled to vote for directors generally, (ii) any Person
(except an employee and his or her family), together with all Affiliates and
Associates of such Person, purchases substantially all of the assets of the
Company, or (iii) during any 24-month period, individuals who at the beginning
of such period constituted the Board cease for any reason to constitute a
majority thereof, unless the election, or the nomination for election by the
Company’s stockholders, of at least 75% of the directors who were not directors
at the beginning of such period was approved by a vote of at least 75% of the
directors in office at the time of such election or nomination who were
directors at the beginning of such period (each of (i), (ii) or (iii), a
“Business Combination”). For purposes of this definition, “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms in Rule
12b-2 under the Securities Exchange Act of 1934, as amended (“Exchange Act”);
“Person” shall mean any individual, firm, corporation, partnership, or other
entity (which, for the avoidance of doubt, does not include the United States
government, any of its states, or any of their respective political
subdivisions, departments, agencies, or instrumentalities); and a Person shall
be deemed the “Beneficial Owner” of any securities:

(i)    that such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement, or understanding (whether or not in writing) or upon the
exercise of conversion rights, exchange rights, rights, warrants, or options, or
otherwise; provided, however, that a Person shall not be deemed the “Beneficial
Owner” of securities tendered pursuant to a tender or exchange offer made by
such Person or any of such Person’s Affiliates or Associates until such tendered
securities are accepted for payment, purchase, or exchange;

(ii)    that such Person or any of such Person’s Affiliates or Associates,
directly or indirectly, has the right to vote or dispose of or has “beneficial
ownership” of (as determined pursuant to Rule 13d-3 under the Exchange Act),
including without limitation, pursuant to any agreement, arrangement, or
understanding (whether or not in writing); provided, however, that a Person
shall not be deemed the “Beneficial Owner” of any security under this subsection
(ii) as a result of an oral or written agreement, arrangement, or understanding
to vote such security if such agreement, arrangement, or understanding
(A) arises solely from a revocable proxy given in response to a public proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
provisions of the General Rules and Regulations under the Exchange Act, and
(B) is not then reportable by such Person on Schedule 13D under the Exchange Act
(or any comparable successor report); or

(iii)    to the extent that such Person or any of such Person’s Affiliates or
Associates has any agreement, arrangement, or understanding (whether or not in
writing) with any other Person for the purpose of acquiring, holding, voting
(except pursuant to a revocable proxy described in the proviso to subsection
(ii) above), or disposing of any voting securities of the Company, in which case
such Person shall be the Beneficial Owner of all securities that are
Beneficially Owned, directly or indirectly, by such other Person (or any
Affiliate or Associate thereof) within the meaning of subsection (i) or (ii)
above; provided, however, that nothing in this definition shall cause a Person
engaged in business as an underwriter of securities to be the “Beneficial Owner”
of any securities acquired through such Person’s participation in good faith in
a firm commitment underwriting until the expiration of 40 days after the date of
such acquisition.

(b)    “Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether of a civil, criminal,
administrative, arbitrative, investigative or other nature, and whether made
pursuant to federal, state or other law; and (ii) any formal or informal
inquiry, hearing or investigation, whether made, instituted or conducted by the
Company or any other party, including without limitation any federal, state or
other governmental entity, that Indemnitee reasonably determines in good faith
might lead to the institution of any such claim, demand, action, suit or
proceeding.

(c)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Claim in respect of which indemnification is sought by
Indemnitee.

(d)    “Expenses” means all expenses and liabilities, including, without
limitation, attorneys’ and other advisors’ fees, expenses and disbursements
reasonably incurred (including, without limitation, experts’ fees, court costs,
costs of appeal bonds, retainers, transcript fees, duplicating, printing and
binding costs, as well as telecommunications, postage and courier charges) paid
or incurred in connection with investigating, defending, being a witness in, or
being made (or asked) to respond to discovery requests or other requests for
information, or participating in (including on appeal), or preparing to
investigate, defend, be a witness in, make or respond to discovery requests or
other requests for information, or participate in (including on appeal), any
Indemnifiable Claim.

 

2



--------------------------------------------------------------------------------

(e)    “Incumbent Directors” means (i) the individuals who, as of the date
hereof, are Directors of the Company and (ii) any individual becoming a Director
subsequent to the date hereof whose election, nomination for election by the
Company’s stockholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination).

(f)    “Indemnifiable Claim” means any Claim based upon, arising out of or
resulting from (whether Indemnitee is subject to, a party to or witness or other
participant in, or is threatened to be made subject to, a party to or witness or
other participant in such Claim) (i) any actual, alleged or suspected act or
failure to act by Indemnitee in his or her capacity as a director, officer,
employee or agent of the Company or as a director, officer, employee, member,
manager, trustee or agent of any other corporation, limited liability company,
partnership, joint venture, trust, benefit plan or other entity or enterprise,
whether or not for profit, as to which Indemnitee is or was serving at the
request of the Company as a director, officer, employee, member, manager,
trustee or agent, (ii) any actual, alleged or suspected act or failure to act by
Indemnitee in respect of any business, transaction, communication, filing,
disclosure or other activity of the Company or any other entity or enterprise
referred to in clause (i) of this sentence, or (iii) Indemnitee’s status as a
current or former director, officer, employee or agent of the Company or as a
current or former director, officer, employee, member, manager, trustee or agent
of the Company or any other entity or enterprise referred to in clause (i) of
this sentence or any actual, alleged or suspected act or failure to act by
Indemnitee in connection with any obligation or restriction imposed upon
Indemnitee by reason of such status.

(g)    “Indemnifiable Losses” means any and all Losses relating to, arising out
of or resulting from any Indemnifiable Claim, to the fullest extent permitted to
be paid by the laws of the State of Delaware in effect on the date hereof or as
such laws may from time to time hereafter be amended to increase the scope of
such permitted indemnification.”

(h)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements), or (ii) any other party
to the Indemnifiable Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.

(i)    “Losses” means any and all Expenses, damages, losses, liabilities,
judgments, fines, penalties (whether civil, criminal or other) and amounts paid
in settlement with the approval of the Company, including without limitation all
interest, assessments and other charges paid or payable in connection with or in
respect of any Indemnifiable Claim and any federal, state, local, or foreign
taxes imposed as a result of the actual or deemed receipt of any payments under
this Agreement (net of deductions attributable to such taxes paid) as a result
of the payment by the Company of such Losses or advancement of Expenses.

(j)    “Subsidiary” means any corporation, partnership, limited liability
company, joint venture, trust or other entity of which the Company owns (either
directly or through or together with another Subsidiary of the Company) either
(i) a general partner, managing member or other similar interest or (ii) fifty
percent (50%) or more of the voting power of the securities entitled to vote
generally in the election of directors (or similar governing bodies) of such
corporation, partnership, limited liability company, joint venture or other
entity.

2.    Indemnification Obligation. Subject to Section 7, the Company shall
indemnify, defend and hold harmless Indemnitee, to the fullest extent permitted
by the laws of the State of Delaware in effect on the date hereof or as such
laws may from time to time hereafter be amended to increase the scope of such
permitted indemnification, against any and all Indemnifiable Claims and
Indemnifiable Losses; provided, however, that, except as provided in Section 5,
Indemnitee shall not be entitled to indemnification pursuant to this Agreement
in connection with any Claim initiated by Indemnitee against the Company or any
director or officer of the Company unless the Company has joined in or consented
to the initiation of such Claim.

3.    Advancement of Expenses.

(a)    Indemnitee shall have the right to advancement by the Company prior to
the final disposition of any Indemnifiable Claim of any and all Expenses
relating to any Indemnifiable Claim paid or incurred by Indemnitee or which
Indemnitee reasonably determines in good faith are reasonably likely to be paid
or incurred by Indemnitee. Indemnitee’s right to such advancement is not subject
to the satisfaction of any standard of conduct.

 

3



--------------------------------------------------------------------------------

(b)    Without limiting the generality or effect of the foregoing, Indemnitee
shall submit to the Company a written request therefor, including a brief
description (based upon information then available to Indemnitee and provided
that no information need be provided that would in the reasonable opinion of
counsel jeopardize an attorney-client privilege available to Indemnitee) of such
Indemnifiable Claim for which advancement is sought and the Expenses to be
advanced. Unless otherwise agreed between the Company and Indemnitee, Indemnitee
shall provide the Company with a written invoice once per month requesting
payment of applicable Expenses. Within five (5) business days immediately
following the receipt of any invoice for advancement of Expenses from
Indemnitee, and provided the Company does not dispute, in good faith, all or any
portion of such Expenses, the Company shall, in accordance with such request,
(i) pay such Expenses on behalf of Indemnitee, (ii) advance to Indemnitee funds
in an amount sufficient to pay such Expenses, or (iii) reimburse Indemnitee for
such Expenses; provided that Indemnitee shall repay, without interest, any
amounts actually advanced to Indemnitee that, at the final disposition of the
Indemnifiable Claim to which the advance related, were in excess of amounts paid
or payable by Indemnitee in respect of Expenses relating to such Indemnifiable
Claim. To the fullest extent permitted by the laws of the State of Delaware, the
Company agrees that, in any proceeding for an advancement of Expenses, it will
not assert or make any claim that any Expenses incurred by or on behalf of
Indemnitee are not reasonable if counsel for Indemnitee certifies by affidavit
his or her belief that such Expenses were prudent and appropriate in the good
faith judgment of such counsel; provided that, following the final disposition
of any Claim for which Expenses are advanced, the Company may seek to recover
any Expenses that it establishes are not reasonable in an action brought to
enforce the undertaking granted by Indemnitee pursuant to this Agreement.

(c)    In connection with any such payment, advancement or reimbursement,
Indemnitee shall execute and deliver to the Company an undertaking, which need
not be secured and shall be accepted without reference to Indemnitee’s ability
to repay the Expenses, by or on behalf of the Indemnitee, to repay any Expenses
paid, advanced or reimbursed by the Company if, following the final disposition
of such Claim, Indemnitee shall have been determined, pursuant to Section 7, not
to be entitled to indemnification hereunder.

(d)    Notwithstanding anything in this Agreement to the contrary, the
Indemnitee shall not be entitled to advancement of Expenses pursuant to this
Agreement in connection with any Claim initiated by the Indemnitee unless (i)
the Company has joined in or the Board has authorized or consented to the
initiation of such Claim or (ii) the Claim is one to enforce the Indemnitee’s
rights under this Agreement (including an action pursued by the Indemnitee to
secure a determination that the Indemnitee should be indemnified under
applicable law).

4.    Indemnification for Additional Expenses. The Company shall also indemnify
against and, if requested by Indemnitee, shall reimburse Indemnitee for, or
advance to Indemnitee, within ten business days of such request, any Expenses
paid or incurred by Indemnitee or which Indemnitee reasonably determines in good
faith he or she is reasonably likely to pay or incur in connection with any
Claim made in good faith by Indemnitee for (a) indemnification or reimbursement
or advance payment of Expenses by the Company under any provision of this
Agreement, or under any other agreement or provision of the Constituent
Documents now or hereafter in effect relating to Indemnifiable Claims, and/or
(b) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless in each case of whether Indemnitee
ultimately is determined to be entitled to such indemnification, reimbursement,
advance or insurance recovery, as the case may be; provided, however, that
Indemnitee shall return, without interest, any such advance of Expenses (or
portion thereof) which remains unspent at the final disposition of the Claim to
which the advance related, and provided, further, that Indemnitee shall be
required to repay any Expenses paid, advanced or reimbursed by the Company if,
following the final disposition of such Claim, Indemnitee shall have been
determined, pursuant to Section 7, not to be entitled to indemnification
hereunder in respect of such Claim.

5.    Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

6.    Procedure for Notification. To obtain indemnification under this Agreement
in respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall
promptly submit to the Company a written request therefor, including a brief
description (based upon information then available to Indemnitee) of such
Indemnifiable Claim or Indemnifiable Loss. If, at the time of the receipt of
such request, the Company has directors’ and officers’ liability or other
applicable insurance in effect under which coverage for such Indemnifiable Claim
or Indemnifiable Loss is potentially available, the Company shall give prompt
written notice of such Indemnifiable Claim or Indemnifiable Loss to the
applicable insurers in accordance with the procedures set forth in the
applicable policies. The Company shall provide to

 

4



--------------------------------------------------------------------------------

Indemnitee a copy of such notice delivered to the applicable insurers, and
copies of all subsequent correspondence between the Company and such insurers
regarding the Indemnifiable Claim or Indemnifiable Loss, in each case
substantially concurrently with the delivery or receipt thereof by the Company.
The failure by Indemnitee to timely notify the Company of any Indemnifiable
Claim or Indemnifiable Loss shall not relieve the Company from any liability
hereunder unless, and only to the extent that, the Company did not otherwise
learn of such Indemnifiable Claim or Indemnifiable Loss and such failure results
in forfeiture by the Company of substantial defenses, rights or insurance
coverage.

7.     Determination of Right to Indemnification.

(a)    To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including without limitation dismissal
with or without prejudice, Indemnitee shall be indemnified against all
Indemnifiable Losses relating to such Indemnifiable Claim in accordance with
Section 2 and no Standard of Conduct Determination (as defined in Section 7(b))
shall be required.

(b)    To the extent that the provisions of Section 7(a) are inapplicable to an
Indemnifiable Claim that shall have been finally disposed of, any determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law that is a legally required condition to indemnification of
Indemnitee hereunder against Indemnifiable Losses relating to such Indemnifiable
Claim (a “Standard of Conduct Determination”) shall be made as follows:
(i) unless a Change of Control has occurred, (A) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, or (B) if
there are no such Disinterested Directors, by Independent Counsel in a written
opinion addressed to the Board, a copy of which shall be delivered to
Indemnitee; and (ii) if a Change in Control has occurred, by Independent Counsel
in a written opinion addressed to the Board, a copy of which shall be delivered
to Indemnitee. The Company shall indemnify and hold harmless Indemnitee against
and, if requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five (5) business days of such request, any and all
reasonable costs and expenses (including reasonable attorneys’ and experts’ fees
and expenses) incurred by Indemnitee in cooperating with the person or persons
making such Standard of Conduct Determination.

(c)    The Company shall use its reasonable best efforts to cause any Standard
of Conduct Determination required under Section 7(b) to be made as promptly as
practicable. If the person or persons determined under Section 7 to make the
Standard of Conduct Determination shall not have made a determination within
thirty (30) days after the later of (A) receipt by the Company of written notice
from Indemnitee advising the Company of the final disposition of the applicable
Indemnifiable Claim (the date of such receipt being the “Notification Date”) and
(B) the selection of an Independent Counsel, if such determination is to be made
by Independent Counsel, then Indemnitee shall be deemed to have satisfied the
applicable standard of conduct; provided that such thirty (30) day period may be
extended for a reasonable time, not to exceed an additional thirty (30) days, if
the person or persons making such determination in good faith requires such
additional time to obtain or evaluate information relating thereto.

(d)    If (i) Indemnitee shall be entitled to indemnification pursuant to
Section 7(a), (ii) no determination of whether Indemnitee has satisfied any
applicable standard of conduct under Delaware law is a legally required
condition to indemnification of Indemnitee hereunder against any Indemnifiable
Losses or (iii) Indemnitee has been determined or deemed pursuant to
Section 7(b) or (c) to have satisfied any applicable standard of conduct under
Delaware law which is a legally required condition to indemnification of
Indemnitee, then the Company shall pay to Indemnitee, within five (5) business
days after the later of (x) the Notification Date regarding the Indemnifiable
Claim giving rise to the Indemnifiable Losses and (y) the earliest date on which
the applicable criterion specified in clause (i), (ii) or (iii) is satisfied, an
amount equal to such Indemnifiable Losses, to the fullest extent permitted by
the laws of the State of Delaware in effect on the date hereof or as such laws
may from time to time hereafter be amended to increase the scope of such
permitted indemnification.

(e)    If a Standard of Conduct Determination is to be made by Independent
Counsel pursuant to Section 7(b)(i), the Independent Counsel shall be selected
by the Board of Directors, and the Company shall give written notice to
Indemnitee advising him or her of the identity of the Independent Counsel so
selected. If a Standard of Conduct Determination is to be made by Independent
Counsel pursuant to Section 7(b)(ii), the Independent Counsel shall be selected
by Indemnitee, and Indemnitee shall give written notice to the Company advising
it of the identity of the

 

5



--------------------------------------------------------------------------------

Independent Counsel so selected. In either case, Indemnitee or the Company, as
applicable, may, within ten (10) business days after receiving written notice of
selection from the other, deliver to the other a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not satisfy the criteria
set forth in the definition of “Independent Counsel” in Section 1(h), and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person or firm so selected
shall act as Independent Counsel. If such written objection is properly and
timely made and substantiated, (i) the Independent Counsel so selected may not
serve as Independent Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit and (ii) the
non-objecting party may, at its option, select an alternative Independent
Counsel and give written notice to the other party advising such other party of
the identity of the alternative Independent Counsel so selected, in which case
the provisions of the two immediately preceding sentences and clause (i) of this
sentence shall apply to such subsequent selection and notice. If applicable, the
provisions of clause (ii) of the immediately preceding sentence shall apply to
successive alternative selections. If no Independent Counsel that is permitted
under the foregoing provisions of this Section 7(e) to make the Standard of
Conduct Determination shall have been selected within 30 days after the Company
gives its initial notice pursuant to the first sentence of this Section 7(e) or
Indemnitee gives its initial notice pursuant to the second sentence of this
Section 7(e), as the case may be, either the Company or Indemnitee may petition
the Court of Chancery of the State of Delaware for resolution of any objection
which shall have been made by the Company or Indemnitee to the other’s selection
of Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the Court or by such other person as the Court shall
designate, and the person or firm with respect to whom all objections are so
resolved or the person or firm so appointed will act as Independent Counsel. In
all events, the Company shall pay all of the reasonable fees and expenses of the
Independent Counsel incurred in connection with the Independent Counsel’s
determination pursuant to Section 7(b).

8.     Presumption of Entitlement; Reliance as Safe Harbor.

(a)    In making any Standard of Conduct Determination, the person or persons
making such determination shall presume that Indemnitee has satisfied the
applicable standard of conduct, and the Company may overcome such presumption
only by its adducing clear and convincing evidence to the contrary. Any Standard
of Conduct Determination that is adverse to Indemnitee may be challenged by the
Indemnitee in the Court of Chancery of the State of Delaware. No determination
by the Company (including by its directors or any Independent Counsel) that
Indemnitee has not satisfied any applicable standard of conduct shall be a
defense to any Claim by Indemnitee for indemnification or reimbursement or
advance payment of Expenses by the Company hereunder or create a presumption
that Indemnitee has not met any applicable standard of conduct.

(b)    The Indemnitee shall be entitled to indemnification for any action or
omission to act undertaken (a) in good faith reliance upon the records of the
Company or any of its Subsidiaries, including its financial statements, or upon
information, opinions, reports or statements furnished to the Indemnitee by the
officers or employees of the Company or any of its Subsidiaries in the course of
their duties, or by committees of the Board, or by any other person as to
matters the Indemnitee reasonably believes are within such other person’s
professional or expert competence, or (b) on behalf of the Company or any of its
Subsidiaries in furtherance of the interests of the Company or any of its
Subsidiaries in good faith in reliance upon, and in accordance with, the advice
of legal counsel or accountants, provided such legal counsel or accountants were
selected with reasonable care by or on behalf of the Company or any of its
Subsidiaries. In addition, the knowledge and/or actions, or failures to act, of
any director, officer, agent or employee of the Company or any of its
Subsidiaries shall not be imputed to the Indemnitee for purposes of determining
the right to indemnity hereunder.

9.    No Other Presumption. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or that indemnification hereunder is otherwise not
permitted. The Company acknowledges that a settlement or other disposition short
of final judgment may be successful if it permits a party to avoid expense,
delay, distraction, disruption and uncertainty. In the event that any action,
claim or proceeding to which Indemnitee is a party is resolved in any manner
other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

10.    Non-Exclusivity. The rights of Indemnitee hereunder will be in addition
to any other rights Indemnitee may have under the Constituent Documents, or the
substantive laws of the Company’s jurisdiction of incorporation, any other
contract or otherwise (collectively, “Other Indemnity Provisions”); provided,
however, that (a) to the extent that

 

6



--------------------------------------------------------------------------------

Indemnitee otherwise would have any greater right to indemnification under any
Other Indemnity Provision, Indemnitee will be deemed to have such greater right
hereunder and (b) to the extent that any change is made to any Other Indemnity
Provision which permits any greater right to indemnification than that provided
under this Agreement as of the date hereof, Indemnitee will be deemed to have
such greater right hereunder. The Company will not adopt any amendment to any of
the Constituent Documents the effect of which would be to deny, diminish or
encumber Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision. For the avoidance of doubt, nothing in this Agreement shall
reduce, diminish, abrogate or otherwise limit any rights to indemnification,
exculpation or recovery to which Indemnitee may be entitled under the laws of
any other jurisdiction.

11.    Liability Insurance and Funding. For the duration of Indemnitee’s service
as a director and/or officer of the Company, and thereafter for so long as
Indemnitee shall be subject to any pending or possible Indemnifiable Claim, the
Company shall use commercially reasonable efforts (taking into account the scope
and amount of coverage available relative to the cost thereof) to cause to be
maintained in effect policies of directors’ and officers’ liability insurance
providing requisite coverage for directors and/or officers of the Company that
is at least substantially comparable in scope, coverage terms and amount to that
provided by the Company’s policies of directors’ and officers’ liability
insurance as of the date hereof. Without limiting the generality or effect of
the immediately preceding sentence, the Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next (i) without the prior approval thereof by a majority vote of the
Incumbent Directors, even if less than a quorum, or (ii) if at the time that any
such discontinuation or significant reduction in the scope or amount of coverage
is proposed there are no Incumbent Directors, without the prior written consent
of Indemnitee (which consent shall not be unreasonably withheld or delayed). In
all policies of directors’ and officers’ liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors and officers most favorably insured by such
policy. The Company may, but shall not be required to, create a trust fund,
grant a security interest or use other means, including without limitation a
letter of credit, to ensure the payment of such amounts as may be necessary to
satisfy its obligations to indemnify and advance expenses pursuant to this
Agreement.

12.    Subrogation. Except as provided in Section 10, in the event of payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the related rights of recovery of Indemnitee against other
persons or entities (other than Indemnitee’s successors), including any entity
or enterprise referred to in clause (i) of the definition of “Indemnifiable
Claim” in Section 1(f). Indemnitee shall execute all papers reasonably required
to evidence such rights (all of Indemnitee’s reasonable Expenses, including
attorneys’ fees and charges, related thereto to be reimbursed by or, at the
option of Indemnitee, advanced by the Company).

13.    No Duplication of Payments. Except as provided in Section 10, the Company
shall not be liable under this Agreement to make any payment to Indemnitee in
respect of any Indemnifiable Losses to the extent Indemnitee has otherwise
actually received payment (net of Expenses incurred in connection therewith)
under any insurance policy, the Constituent Documents and Other Indemnity
Provisions or otherwise.

14.    Defense of Claims. The Company shall be entitled to participate in the
defense of any Indemnifiable Claim or to assume the defense thereof, with
counsel reasonably satisfactory to the Indemnitee; provided that if Indemnitee
reasonably believes in good faith, after consultation with counsel selected by
Indemnitee, that (a) the use of counsel chosen by the Company to represent
Indemnitee would present such counsel with an actual or potential conflict, (b)
the named parties in any such Indemnifiable Claim (including any impleaded
parties) include both the Company or any Subsidiary of the Company and
Indemnitee and that there may be one or more legal defenses available to
Indemnitee that are different from or in addition to those available to the
Company or any Subsidiary of the Company, or (c) any such representation by such
counsel would be precluded under the applicable standards of professional
conduct then prevailing, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any particular Indemnifiable Claim) at the Company’s reasonable
expense. The Company shall not be liable to Indemnitee under this Agreement for
any amounts paid in settlement of any threatened or pending Indemnifiable Claim
effected without the Company’s prior written consent. The Company shall not,
without the prior written consent of the Indemnitee, effect any settlement of
any threatened or pending Indemnifiable Claim which the Indemnitee is or could
have been a party unless such settlement solely involves the payment of money
and includes a complete and unconditional release of the Indemnitee from all
liability on any claims that are the subject matter of such Indemnifiable Claim.
Neither the Company nor Indemnitee shall unreasonably withhold its consent to
any proposed settlement; provided that Indemnitee may withhold consent to any
settlement that does not provide a complete and unconditional release of
Indemnitee.

 

7



--------------------------------------------------------------------------------

15.    No Adverse Settlement. The Company shall not seek, nor shall it agree to,
consent to, support, or agree not to contest any settlement or other resolution
of any Claim(s), or settlement or other resolution of any other claim, action,
proceeding, demand, investigation or other matter that has the actual or
purported effect of extinguishing, limiting or impairing Indemnitee’s rights
hereunder, including without limitation the entry of any bar order or other
order, decree or stipulation, pursuant to 15 U.S.C. § 78u-4 (the Private
Securities Litigation Reform Act), or any similar foreign, federal or state
statute, regulation, rule or law.

16.     Successors and Binding Agreement.

(a)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance satisfactory to Indemnitee and his or her counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
person acquiring directly or indirectly all or substantially all of the business
or assets of the Company whether by purchase, merger, consolidation,
reorganization or otherwise (and such successor will thereafter be deemed the
“Company” for purposes of this Agreement), but shall not otherwise be assignable
or delegable by the Company.

(b)    This Agreement shall inure to the benefit of and be enforceable by the
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.

(c)    This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in Sections
16(a) and 16(b). Without limiting the generality or effect of the foregoing,
Indemnitee’s right to receive payments hereunder shall not be assignable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by the Indemnitee’s will or by the laws of descent and distribution,
and, in the event of any attempted assignment or transfer contrary to this
Section 16(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.

(d)    This Agreement shall continue in effect regardless of whether the
Indemnitee continues to serve as a director, officer, employee or agent of the
Company and/or on behalf of or at the request of the Company as a director,
officer, employee or agent (which, for purposes hereof, shall include a trustee,
fiduciary, partner or manager or similar capacity) of another entity or
enterprise.

17.    Notices. All notices, requests, demands or other communications to be
given or delivered under or by reason of the provisions of this Agreement shall
be in writing and shall be deemed to have been given only (i) when delivered
personally to the recipient, (ii) one (1) business day after being sent to the
recipient by reputable overnight courier service (charges prepaid) provided that
confirmation of delivery is received, (iii) upon machine- generated
acknowledgment of receipt after transmittal by facsimile (provided that a
confirmation copy is sent via reputable overnight courier service for delivery
within two (2) business days thereafter), or (iv) five (5) after being mailed to
the recipient by certified or registered mail (return receipt requested and
postage prepaid). Such notices, demands and other communications shall be sent
to the Company and the Indemnitee and their respective addresses indicated below
or to such other address or to the attention of such other person or entity as
the recipient party has specified by prior written notice to the sending party.

 

8



--------------------------------------------------------------------------------

If to Indemnitee, to:

[                    ]

[                    ]

[                    ]

[                    ]

Facsimile:        [                     ]

If to the Company, to:

[                    ]

[                    ]

[                    ]

[                    ]

Facsimile:        [                     ]

or to such other address as may have been furnished in the same manner by any
party to the others.

18.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Chancery Court of the
State of Delaware for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the Chancery Court of
the State of Delaware.

19.    Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable,valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties thereto shall take all such action as may be necessary or
appropriate to replace the provision so held to be invalid, unenforceable or
otherwise illegal with one or more alternative provisions that effectuate the
purpose and intent of the original provisions of this Agreement as fully as
possible without being invalid, unenforceable or otherwise illegal.

20.    Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement. References to
Sections are to references to Sections of this Agreement.

21.    Certain Interpretive Matters. No provision of this Agreement shall be
interpreted in favor of, or against, either of the parties hereto by reason of
the extent to which any such party or its counsel participated in the drafting
thereof or by reason of the extent to which any such provision is inconsistent
with any prior draft hereof or thereof.

22.    Amendments, Etc. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.

23.    Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the Company, the Indemnitee may be without an
adequate remedy at law. Accordingly, in the event of any such violation, the
Indemnitee shall be entitled, if the Indemnitee so elects, to institute
proceedings, either in law or at equity, to obtain damages, to enforce specific
performance, to enjoin such violation, or to obtain any relief or any
combination of the foregoing as the Indemnitee may elect to pursue.

 

9



--------------------------------------------------------------------------------

24.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together shall constitute one and the same agreement.

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.

 

RADIAN GROUP INC. By:  

 

  (Signature)  

 

  (Printed Name)  

 

  (Title)  

 

  (Signature of Indemnitee)  

 

  (Printed Name of Indemnitee)

[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]